HE   A~TOIR~TEY           GENERAL

                       OF     TEXAS




Honorable George H. Sheppard
Comptrollersof Public Accounts
Austin, Texas
Dear Sir:                     Opinion No. O-3942
                              Re: Cost of compilation of delinquent
                                   tax records.
           We have received your letter of recent date which we
quote in full as follows:
           "As required by Article 7336F, the Tax
    Assessor-Collector of Dewitt County has compiled
    a delinquent tax record for the years 1919 to
    1935, inclusive. Two years later, he made a
    supplement to the record covering taxes delin-
    quent for the years 1936 and 1937. At the end
    of the fiscal year 1939, he had delinquent taxes
    for the years 1938 and 1939 which had not been
    compiled into a supplement. Instead of recbm-
    piling the delinquent tax record for the years
    1919 to 1939, inclusive, OP making a supplement
    for the years 1938 and 1939, as authorized by
    Article 7336F, he made a supplement covering
    delinquent taxes for*the years 1936 to 1939,
    inclusive.
           "Due to the fact that the law only refers
    to the recompilation of a delinquent tax record
    or a two year supplement thereto, you will please
    advise this department whether OP not we would
    have the authority to pay a proportionate part
    of the cost for compiling the four year supple-
    ment, or should we only pay a proportionate part
    of the cost for compiling the supplement of de-
    linquent taxes due for the years 1938 and 1939."
           Sectlon 2 of Article 7336f, Vernon's Annotated ClvLl
Statutes, reads as follows:
           "Any County havfng as many as two years'
    taxes delinquent which have not been Included
    in the delinquent tax record, the Collector of
    taxes shall within two years from the effective
Honorable George H. Sheppard, page 2         0 -3942


    date ,of this Act, cause
                       ^ __ to
                             _-.be compiled a delln-
    quent tax recora 0s all aellnquent taxes not
    barred by this Act; the delinquent record shall
    be examined by the Commissioners' Court and the
    Comptroller or governing body, corrections may
    be ordered made, and when found correct and ap-
    proved by them, payment for the'compllation
    thereof shall be authorized,at actual cost to
    the Tax Collector, proportionately from each
    the State and County taxes, or municipal taxes,
    first collected from such record, such cost in
    no case to exceed a sum equal to five ‘(5#)cents
    per item or written line of the original copy
    of such record and in no event shaI1 any com-
    piling cost be charged to the taxpayer. The
    delinquent tax record when approved, shall be
    prima facie evidence of the delinquency shown
    thereon, and when there shall be as many as two
    years of delinquency accumulated which are not
    shown on the record, a recomnllatlon, or a two
    year suonlement thereto shall then be made as
    herein nroviaed. Tax Collectors shall causeto
    be compiled'like records of taxes dellnqueiitdue
    any district for which they collect from tax "
    rolls other than the State and county rolls, and
    when approved by the governing body of the par-
    ticular district, the cost of same shall be al-
    lowed in the manner herein provided. Acts 1935
    44th Leg., pe 355, ch. 128.' (Emphasis supplledj
            We are informed,by your department that the officer
in uestion received the above-mentioned cost for compiling the
1932 -1937 supplement.
           As you mentioned in your letter, reference is made
only to a recompilation and to a two year supplement after the
original tax record is complied. This fact in itself 1s an
implied denial of any right on the part of the tax collector to
receive payment of his actual cost for any compilation other
than the ones mentioned.
           The statute reads that "payment for the compilation
thereof shall be authorized at actual cost to the Tax Collector".
This payment is In the nature either of the payment of an expense
necessarily incurred by the tax collector in the discharge of a
statutory duty, or a fee or compensation'for official services
performed by him. In either event the tax collector is not
authorized under the statute to prepare a four year supplement';
embodying two years previously covered by another supplement, and
receive the actual cost Incurred in such compilation.
--   -




         Honorable George I-I.
                             Sheppard, page 3        o-3942


                    In Corpus Juris, Volume 46, pages 1018 and 1019, it
         is said:
                    "The right of an officer to compensation for
             expenses incurred by him in the performance of an
             official duty must b'efound in a provision of the
             constitution or a statute conferring-it either
             cllrectlgor by necessary implication, and the of-
             fleer cannot recover compensation additional to
             the compevsatlon fixed by statute for such expenses
             e . . . 6
                    "Statutes relating to the fees and compensa-
             tion of public officers mustbe strictly construed
             in favor of the government, and such officers are
             entitled only to what is clearly given by law . 0 .'I
                    We quote also from 34 Tex. Jur. 508 and 509 as fol-
         lows:
                    "Statutes prescribing fees for public officers
             are strictly construed and hence a right to fees may
             not rest in Implication. Where this right Is left to
             construction, the language of the lfw rrmstbe construed
             in favor of the government. . . . .
                    Article 7336f neither expre,sslynor implledly author-
         izes the compilation of a four year supplement. Thus, It fol-
         lows that whether the payment is regarded as payment of an ex-
         pense, a fee, or compensation, the payment of the cost for pre-
         parlng the supplement for the entire four year period is not
         authorized.
                    However, the two year period 1938-1939 is covered by
         the supplement. The tax collector is fully authorized to com-
         pile a supplement for these years and receive a payment of the
         cost 8;sprovided for in the statute. Therefore, we believe that
         he may receive payment for compiling that part of the supplement
         which represents the years 1938 and 1939.
                    In view of the foregoing, it Is the oplnlon of this
         department that under Article 7336f the Comptroller is authorized
         to pay a proportionate part of the cost of the compilation of
         only that part of the four year supplement to the delinquent .tax
         record which represents the years 1938 and 1939.
Honorable George R. Sheppard, page 4           O-3942


                            Very truly yours
                        ATTORNEY GBNERAL OF TEXAS

                            By s/Glenn R. Lewis
                                 Glenn R.'Lewis
                                 Assistant
                            By s/George W. Sparks
                                 George W. Sparks

GWS:mp:wc

APPRQVXI SEP 23. 1941
s/Gerald C. Mati
ATTORNEY GENERAL OF TEXAS

Approved Opinion Committee By s/BWB Chairman